Citation Nr: 1428193
Decision Date: 05/12/14	Archive Date: 06/26/14

DOCKET NO.  10-43 833	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than August 18, 2006 for the award of service connection for multi-level lumbar spine disc herniations and degenerative joint disease with radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO.

The Board notes that the record contains a January 2009 Statement of the Case (SOC) on a claim for a higher rating for the service-connected diabetes mellitus.  However, as a Substantive Appeal is not shown to have been received, an appeal cannot be found to have been perfected.  Accordingly, this issue is not currently in appellate status.

The Board also notes that, in his September 2010 VA Form 9, the Veteran requested a hearing with the Board in Washington, DC.  In August 2011, the Veteran, through his representative, withdrew this request.  Therefore, the Board finds that there is no hearing request pending at this time. 

Finally, the Board notes that since the issuance of the Statement of the Case, medical evidence has been added to the claims file, but a waiver from the Veteran was not received with it.  However, this evidence is not relevant to the claim for an earlier effective date decided hereinbelow.  For this reason, RO review of this additional evidence is not necessary prior to appellate handling of the claims by the Board.

The Board has considered documentation included in Virtual VA and VBMS.

In his September 2010 VA Form 9, the Veteran raised the issue of an initial rating in excess of 10 percent for the service-connected lumbar spine disability.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  In April 1970, the Veteran separated from service; a claim was not received within one year of date of discharge. 

2.  In a January 2002 rating decision, service connection for chronic lumbar spine pain with radicular symptoms was denied.

3.  In June 2002, the Veteran initiated an appeal of the January 2002 rating decision by filing a Notice of Disagreement.

4.  Subsequently in June 2002, the Veteran withdrew his appeal of the denial of service connection for a lumbar spine disorder.

5.  On August 18, 2006, the Veteran filed a VA Form 21-4138 that the RO construed as a petition to reopen a claim of service connection for the lumbar spine disorder.

6.  In August 2007 and September 2007, the RO denied the Veterans petition to reopen his claim of service connection for a lumbar spine disorder.

7.  In January 2009, the RO awarded service connection for multi-level lumbar spine disc herniations and degenerative joint disease with radiculopathy, effective beginning on August 18, 2006.

8.  There were no informal or formal claims, or written intent to file a claim of service connection for a lumbar spine disorder dated after the January 2002 denial and prior to the August 18, 2006 reopened claim.



CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to August 18, 2006, the date of reopened claim, for the award of service connection for multi-level lumbar spine disc herniations and degenerative joint disease with radiculopathy have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

A March 2007 VCAA letter explained the evidence necessary to substantiate the claim for service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the March 2007 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from a Notice of Disagreement (NOD) with the initial evaluation following the grant of service connection for multi-level lumbar spine disc herniations and degenerative joint disease with radiculopathy.  

This NOD does not give rise to additional duty to notify on the part of VA.  Dingess/Hartman, 19 Vet. App. 473; 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to VA's duty to assist, it is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points of time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding. 

In this case, VA has obtained the Veteran's service treatment records and post-service VA medical records and thus complied with its duty to assist. 

The Board has carefully reviewed the record, to include the Veteran's statements in support of his claim, and concludes that there has been no identification of further available evidence not already of record that would be relevant to the current claim on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal.


Effective Date Laws and Regulations

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Additionally, in a claim for increase or to reopen, a report of examination or hospitalization may be accepted as an informal claim for benefits, but that is not the case here.  38 C.F.R. § 3.157(b).

Claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 


Analysis

In this case, the Veteran seeks an effective date earlier than August 18, 2006, for the grant of service connection for his lumbar spine disability.  

The Veteran argues that the proper effective date for the award of service connection is November 1998, when he asserts he filed his first claim.  See VA Form 9.  He seeks compensation from November 1998 through August 2006, when service connection was granted.  Id.

The Veteran in this case separated from service in April 1970.  A claim was not received within one year of date of discharge. 

In January 2002, the RO denied his claim of service connection for chronic lumbar spine pain with radicular symptoms.  The Veteran was notified of his appellate rights.

In a VA Form 9 received by the RO on June 10, 2002, the Veteran expressed his disagreement with the January 2002 rating decision.  This document was accepted as a timely Notice of Disagreement.

In a VA Form 21-4138 received June 26, 2002, the Veteran withdrew his appeal of service connection for a lumbar spine disability.  He stated that he had no other records to support his claim.  

The Veteran added that he understood the procedure for establishing service connection and the necessary requirements, but could not prove the link to service.  As such, he stated that he was withdrawing the appeal.  

In light of the Veterans withdrawal, the January 2002 rating decision became final.  The effect of that finality is to preclude an award of an effective date prior that denial.  

The Veteran has not raised a motion of clear and unmistakable error (CUE) or otherwise challenged the finality of that decision.  

Following the January 2002 rating decision, on August 18, 2006 the Veteran applied to reopen his claim of service connection.  

In August 2007 and September 2007, the RO denied the Veterans petition to reopen his claim for service connection for a lumbar spine disorder.

In a January 2009 rating decision, the subject of this appeal, the RO awarded service connection for multi-level lumbar spine disc herniations and degenerative joint disease with radiculopathy, effective on August 18, 2006.

Because the current effective date of service connection was based upon the date his August 2006 application to reopen the claim was received, the question before the Board is whether there are any earlier applications to reopen the claim upon which an earlier effective date of service connection may be granted.

The Board can point to no communication prior to the August 2006 application which could be interpreted as an informal claim to support the award of an earlier effective date for service connection for the lumbar spine disability.  

After the final January 2002 rating decision, it was not until August 18, 2006 that the Veteran submitted a statement again alleging service connection for the lumbar spine disability.  

Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's petition to reopen the claim of service connection on August 18, 2006.  

The exact date on which entitlement arose need not be ascertained in order to conclude that the August 18, 2006, date selected by the RO is the earliest possible effective date here.  

The reason for this is that, to the extent that entitlement arose prior to August 18, 2006, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after August 18, 2006 would similarly not entitle the Veteran to an effective date earlier than that already assigned.  

There is simply no legal entitlement to an earlier effective date for the lumbar spine disability.  

The Board has considered the Veterans arguments concerning what he believes the effective date should be.  

The Board cannot point to a claim of service connection for a back disorder filed in November 1998.  

Moreover, as discussed, the claim was adjudicated by the RO in January 2002.  The January 2002 rating decision became final when the Veteran withdrew his appeal of the decision in June 2002.  

As such, the only way the Veteran can attempt to overcome the finality of that prior decision in an attempt to gain an earlier effective date is to request a revision of that decision based on clear and unmistakable error (CUE).  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a).  

The Veteran has not alleged CUE in the prior decision, thus, the decision is not subject to revision in the absence of CUE in the decision. 38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).

As a final matter, to the extent the Veteran's currently diagnosed lumbar spine disorder could constitute a claim distinct from that adjudicated in January 2002, (see Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008)), the effective date would still not be earlier than August 18, 2006.  

In this regard, the effective date to be assigned for an award based on an original claim for VA benefits shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  

For all of these reasons, the Veterans claim for an earlier effective date must be denied.



ORDER

The claim for an effective date earlier than August 18, 2006, for the award of service connection for multi-level lumbar spine disc herniations and degenerative joint disease with radiculopathy is denied.

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans Appeals

 
 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

	Appeal to the United States Court of Appeals for Veterans Claims (Court)
	File with the Board a motion for reconsideration of this decision
	File with the Board a motion to vacate this decision 
	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the court? You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.  Please note that the 120-day time limit to file a Notice of Appeal with the Court does not include a period of active duty.  If your active military service materially affects your ability to file a Notice of Appeal (e.g., due to a combat deployment), you may also be entitled to an additional 90 days after active duty service terminates before the 120-day appeal period (or remainder of the appeal period) begins to run. 

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.  If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


VA FORM
APR 2014	 4597	Page 1	CONTINUED ON NEXT PAGE


Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  See 38 C.F.R. 20.904.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help Veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before the VA, you can get information on how to do so at the Courts website at: http://www.uscourts.cavc.gov.  The Courts website provides a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to the represent appellants.  You may also request this information by writing directly to the Court.  Information about free representation through the Veterans Consortium Pro Bono Program is also available at the Courts website, or at: http://www.vetsprobono.org, mail@vetsprobono.org, or (888) 838-7727.

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
APR 2014 	 4597	Page 2	SUPERSEDES VA FORM 4597, AUG 2009, 
  WHICH WILL NOT BE USED


